


110 HR 5069 IH: Food and Product Responsibility

U.S. House of Representatives
2008-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5069
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2008
			Mr. Visclosky (for
			 himself, Mr. Wilson of Ohio,
			 Mr. Cohen,
			 Mr. Mollohan,
			 Ms. DeLauro,
			 Mr. Pastor,
			 Ms. Kaptur,
			 Mr. Murtha, and
			 Mr. Allen) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require manufacturers to demonstrate sufficient means
		  to cover, for certain products distributed in commerce, costs of potential
		  recalls, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Food and Product Responsibility
			 Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Requirement that manufacturers demonstrate sufficient
				means to cover, for certain products, costs of potential recalls.
					Sec. 3. Notification, nondistribution, and recall of
				adulterated or misbranded meat and meat food products.
					Sec. 4. Notification, nondistribution, and recall of
				adulterated or misbranded poultry and poultry food products.
					Sec. 5. Notification, nondistribution, and recall of
				adulterated or misbranded eggs and egg products.
					Sec. 6. Notification, nondistribution, and recall of
				adulterated or misbranded foods.
				
			2.Requirement that
			 manufacturers demonstrate sufficient means to cover, for certain products,
			 costs of potential recalls
			(a)DefinitionsIn
			 this section:
				(1)CommerceThe
			 term commerce means trade, traffic, commerce, or
			 transportation—
					(A)between a place in
			 a State and any place outside thereof; or
					(B)which affects trade,
			 traffic, commerce, or transportation described in subparagraph (A).
					(2)Covered
			 productThe term covered product means any of the
			 following:
					(A)Replacement
			 equipment, as such term is used in section 30102 of title 49, United States
			 Code.
					(B)Food, drugs,
			 devices, and cosmetics as such terms are defined in section 201 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 321).
					(C)A biological
			 product as such term is defined in section 351(i) of the Public Health Service
			 Act (42 U.S.C. 262(i)).
					(D)A consumer
			 product, as such term is used in section 3(a) of the Consumer Product Safety
			 Act (15 U.S.C. 2052).
					(E)(i)Meat or meat food
			 product (within the meaning of the Federal Meat Inspection Act (21 U.S.C. 601
			 et seq.)).
						(ii)Poultry or poultry product (as
			 defined in section 4 of the Poultry Products Inspection Act (21 U.S.C.
			 453)).
						(iii)Egg or egg product (as defined in
			 section 4 of the Egg Products Inspection Act (21 U.S.C. 1033)).
						(3)Distribute in
			 commerceThe term distribute in commerce means to
			 sell in commerce, to introduce or deliver for introduction into commerce, or to
			 hold for sale or distribution after introduction into commerce.
				(4)ImportThe
			 term import includes reimporting a covered product manufactured or
			 processed, in whole or in part, in the United States.
				(5)ManufacturerThe
			 term manufacturer means any person who manufactures or imports a
			 covered product. A common carrier, contract carrier, or freight forwarder shall
			 not, for purposes of this Act, be deemed to be a manufacturer of a covered
			 product solely by reason of receiving or transporting a covered product in the
			 ordinary course of its business as such a carrier or forwarder.
				(6)RecallWith
			 respect to a covered product, the term recall means the
			 following:
					(A)In the case that
			 the Secretary of Transportation makes a determination under section 30118(b)(1)
			 of title 49, United States Code, that a covered product described in paragraph
			 (2)(A) contains a defect related to motor vehicle safety or does not comply
			 with an applicable motor vehicle safety standard prescribed under chapter 301
			 of such title, giving notification under section 30119 of such title and
			 remedying such defect or noncompliance under section 30120 of such
			 title.
					(B)In the case
			 of—
						(i)a
			 device, as defined in section 201 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 321), an order under subsection (b)(1)(A) or (e) of section 518 of
			 such Act (21 U.S.C. 360h (b)(1)(A), (e));
						(ii)infant formula,
			 as such term is defined in section 201 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 321), a recall of infant formula begun by a manufacturer of
			 infant formula that is carried out in accordance with section 412(f) of such
			 Act (21 U.S.C. 350a(f)); and
						(iii)any other
			 covered product described in paragraph (2)(B), a recall of the covered product
			 by the manufacturer or distributor in response to an advisory or other alert
			 issued by the Commissioner of Food and Drugs that advises consumers to avoid
			 the covered product.
						(C)In the case of a
			 biological product, as defined in section 351(i) of the Public Health Service
			 Act (42 U.S.C. 262(i)), an order under section 351(d) of such Act (42 U.S.C.
			 262(d)).
					(D)In the case of a
			 covered product described in paragraph (2)(D), an action under subsection (c)
			 and (d) of section 15 of the Consumer Product Safety Act (15 U.S.C.
			 2064).
					(E)In the case of a
			 covered product described in paragraph (2)(E), a recall of the covered product
			 under—
						(i)the
			 Federal Meat Inspection Act (21 U.S.C. 601 et seq.);
						(ii)the
			 Poultry Products Inspection Act (21 U.S.C. 451 et seq.); or
						(iii)the Egg Products
			 Inspection Act (21 U.S.C. 1031 et seq.).
						(b)Financial
			 responsibility required
				(1)In
			 generalBeginning on the date that is 2 years after the date of
			 the enactment of this Act, a manufacturer may not distribute in commerce a
			 covered product unless the manufacturer holds a recall responsibility
			 certificate described in paragraph (2) for such covered product.
				(2)Recall
			 responsibility certificateA recall responsibility certificate
			 described in this paragraph is a certification from the U.S. Customs and Border
			 Protection that a manufacturer possess sufficient means (through insurance or
			 otherwise), for the 5-year period beginning on the date the manufacturer begins
			 to distribute in commerce a covered product, to cover—
					(A)the entire cost of
			 a recall of that product, including any administrative costs associated with
			 such recall; and
					(B)compensatory
			 damages and costs (including reasonable attorneys fees) of any product
			 liability or other lawsuit filed for claims arising out of, relating to, or
			 resulting from any defect in that product.
					(c)Annual
			 report
				(1)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act and each year thereafter, the Secretary of Homeland Security shall
			 submit to Congress a report on the implementation of this Act, including an
			 assessment of the comments received from the public in accordance with
			 paragraph (3).
				(2)ConsultationIn
			 preparing the annual report required by paragraph (1), the Secretary of
			 Homeland Security shall consult with the following:
					(A)The Secretary of
			 State.
					(B)The Consumer
			 Product Safety Commission.
					(C)Secretary of Health
			 and Human Services.
					(D)The Secretary of
			 Agriculture.
					(E)The Secretary of
			 Commerce.
					(3)Public
			 commentsIn preparing the annual report required by paragraph
			 (1), the Secretary of Homeland Security shall solicit comments from the public
			 on the implementation of this Act.
				3.Notification,
			 nondistribution, and recall of adulterated or misbranded meat and meat food
			 products
			(a)In
			 generalThe Federal Meat Inspection Act (21 U.S.C. 601 et seq.)
			 is amended—
				(1)by redesignating
			 section 411 (21 U.S.C. 680) as section 412; and
				(2)by inserting after
			 section 410 (21 U.S.C. 679a) the following:
					
						411.Notification,
				nondistribution, and recall of adulterated or misbranded meat and meat food
				products
							(a)Notification to
				secretary of violation
								(1)In
				generalA person (other than a household consumer) that has
				reason to believe that any carcass, part of a carcass, meat, or meat food
				product of cattle, sheep, swine, goats, horses, mules, or other equines
				(referred to in this section as an article) transported, stored,
				distributed, or otherwise handled by the person is adulterated or misbranded
				shall, as soon as practicable, notify the Secretary of the identity and
				location of the article.
								(2)Manner of
				notificationNotification under paragraph (1) shall be made in
				such manner and by such means as the Secretary may require by
				regulation.
								(b)Recall and
				consumer notification
								(1)Voluntary
				actionsOn receiving notification under subsection (a) or by
				other means, if the Secretary finds that an article is adulterated or
				misbranded and that there is a reasonable probability that human consumption of
				the article would present a threat to public health (as determined by the
				Secretary), the Secretary shall provide all appropriate persons (as determined
				by the Secretary), that transported, stored, distributed, or otherwise handled
				the article with an opportunity—
									(A)to cease
				distribution of the article;
									(B)to notify all
				persons that transport, store, distribute, or otherwise handle the article, or
				to which the article has been transported, sold, distributed, or otherwise
				handled, to cease immediately distribution of the article;
									(C)to recall the
				article;
									(D)in consultation
				with the Secretary, to provide notice of the finding of the Secretary to all
				consumers to which the article was, or may have been, distributed; or
									(E)to notify State
				and local public health officials.
									(2)Mandatory
				actionsIf the appropriate person referred to in paragraph (1)
				does not carry out the actions described in that paragraph with respect to an
				article within the time period and in the manner prescribed by the Secretary,
				the Secretary—
									(A)shall require the
				person—
										(i)to
				immediately cease distribution of the article; and
										(ii)to immediately
				make the notification described in paragraph (1)(B); and
										(B)may take control
				or possession of the article.
									(3)Notice to
				consumers and health officialsThe Secretary shall, as the
				Secretary determines to be necessary, provide notice of the finding of the
				Secretary under paragraph (1) to consumers to which the article was, or may
				have been, distributed and to appropriate State and local public health
				officials.
								(4)Nondistribution
				by notified personsA person that transports, stores,
				distributes, or otherwise handles the article, or to which the article has been
				transported, sold, distributed, or otherwise handled, and that is notified
				under paragraph (1)(B) or (2)(B) shall cease immediately distribution of the
				article.
								(5)Availability of
				records to secretaryEach appropriate person referred to in
				paragraph (1) that transported, stored, distributed, or otherwise handled an
				article shall make available to the Secretary information necessary to carry
				out this subsection, as determined by the Secretary, regarding—
									(A)persons that
				transport, store, distribute, or otherwise handle the article; and
									(B)persons to which
				the article has been transported, sold, distributed, or otherwise
				handled.
									(c)Informal
				hearings on orders
								(1)In
				generalThe Secretary shall provide a person subject to an order
				under subsection (b) with an opportunity for an informal hearing (in accordance
				with such rules or regulations as the Secretary shall prescribe) on—
									(A)the actions
				required by the order; and
									(B)any reasons why
				the article that is the subject of the order should not be recalled.
									(2)Timing of
				hearingsThe Secretary shall hold a hearing under paragraph (1)
				as soon as practicable, but not later than 2 business days, after the date of
				issuance of the order.
								(d)Post-hearing
				recall orders
								(1)Amendment of
				ordersIf, after providing an opportunity for an informal hearing
				under subsection (c), the Secretary determines that there is a reasonable
				probability that human consumption of the article that is the subject of an
				order under subsection (b) presents a threat to public health, the Secretary
				may, as the Secretary determines to be necessary—
									(A)amend the order
				under subsection (b)—
										(i)to
				require recall of the article or other appropriate action; and
										(ii)to
				specify a timetable during which the recall shall occur;
										(B)require periodic
				reports to the Secretary describing the progress of the recall;
									(C)provide notice of
				the recall to consumers to which the article was, or may have been,
				distributed; or
									(D)take any
				combination of actions described in subparagraphs (A) through (C).
									(2)Vacation of
				ordersIf, after providing an opportunity for an informal hearing
				under subsection (c), the Secretary determines that adequate grounds do not
				exist to continue the actions required by the order, the Secretary shall vacate
				the order.
								(e)Remedies not
				exclusiveThe remedies authorized by this section shall be in
				addition to any other remedies that may be
				available.
							.
				(b)Conforming
			 amendments
				(1)Section 1 of the
			 Federal Meat Inspection Act (21 U.S.C. 601) is amended by adding at the end the
			 following:
					
						(x)PersonThe
				term person means any individual, partnership, corporation,
				association, or other business
				unit.
						.
				(2)The Federal Meat
			 Inspection Act (21 U.S.C. 601 et seq.) is amended—
					(A)by striking
			 person, firm, or corporation each place it appears and inserting
			 person;
					(B)by striking
			 persons, firms, and corporations each place it appears and
			 inserting persons; and
					(C)by striking
			 persons, firms, or corporations each place it appears and
			 inserting persons.
					4.Notification,
			 nondistribution, and recall of adulterated or misbranded poultry and poultry
			 food productsThe Poultry
			 Products Inspection Act (21 U.S.C. 451 et seq.) is amended—
			(1)in the first
			 sentence of section 5(c)(1) (21 U.S.C. 454(c)(1))—
				(A)by striking
			 , by thirty days prior to the expiration of two years after enactment of
			 the Wholesome Poultry Products Act,; and
				(B)by striking
			 sections 1-4, 6-10, and 12-22 of this Act and inserting
			 sections 1 through 4, 6 through 10, 12 through 22, and 31;
			 and
				(2)by adding at the
			 end the following:
				
					31.Notification,
				nondistribution, and recall of adulterated or misbranded poultry and poultry
				food products
						(a)Notification to
				secretary of violation
							(1)In
				generalA person (other than a household consumer) that has
				reason to believe that any poultry or poultry product (referred to in this
				section as an article) transported, stored, distributed, or
				otherwise handled by the person is adulterated or misbranded shall, as soon as
				practicable, notify the Secretary of the identity and location of the
				article.
							(2)Manner of
				notificationNotification under paragraph (1) shall be made in
				such manner and by such means as the Secretary may require by
				regulation.
							(b)Recall and
				consumer notification
							(1)Voluntary
				actionsOn receiving notification under subsection (a) or by
				other means, if the Secretary finds that an article is adulterated or
				misbranded and that there is a reasonable probability that human consumption of
				the article would present a threat to public health (as determined by the
				Secretary), the Secretary shall provide all appropriate persons (as determined
				by the Secretary), that transported, stored, distributed, or otherwise handled
				the article with an opportunity—
								(A)to cease
				distribution of the article;
								(B)to notify all
				persons that transport, store, distribute, or otherwise handle the article, or
				to which the article has been transported, sold, distributed, or otherwise
				handled, to cease immediately distribution of the article;
								(C)to recall the
				article;
								(D)in consultation
				with the Secretary, to provide notice of the finding of the Secretary to all
				consumers to which the article was, or may have been, distributed; or
								(E)to notify State
				and local public health officials.
								(2)Mandatory
				actionsIf the appropriate person referred to in paragraph (1)
				does not carry out the actions described in that paragraph with respect to an
				article within the time period and in the manner prescribed by the Secretary,
				the Secretary—
								(A)shall require the
				person—
									(i)to
				immediately cease distribution of the article; and
									(ii)to immediately
				make the notification described in paragraph (1)(B); and
									(B)may take control
				or possession of the article.
								(3)Notice to
				consumers and health officialsThe Secretary shall, as the Secretary
				determines to be necessary, provide notice of the finding of the Secretary
				under paragraph (1) to consumers to which the article was, or may have been,
				distributed and to appropriate State and local health officials.
							(4)Nondistribution
				by notified personsA person that transports, stores,
				distributes, or otherwise handles the article, or to which the article has been
				transported, sold, distributed, or otherwise handled, and that is notified
				under paragraph (1)(B) or (2)(B) shall cease immediately distribution of the
				article.
							(5)Availability of
				records to secretaryEach appropriate person referred to in
				paragraph (1) that transported, stored, distributed, or otherwise handled an
				article shall make available to the Secretary information necessary to carry
				out this subsection, as determined by the Secretary, regarding—
								(A)persons that
				transport, store, distribute, or otherwise handle the article; and
								(B)persons to which
				the article has been transported, sold, distributed, or otherwise
				handled.
								(c)Informal
				hearings on orders
							(1)In
				generalThe Secretary shall provide a person subject to an order
				under subsection (b) with an opportunity for an informal hearing (in accordance
				with such rules or regulations as the Secretary shall prescribe) on—
								(A)the actions
				required by the order; and
								(B)any reasons why the
				article that is the subject of the order should not be recalled.
								(2)Timing of
				hearingsThe Secretary shall hold a hearing under paragraph (1)
				as soon as practicable, but not later than 2 business days, after the date of
				issuance of the order.
							(d)Post-hearing
				recall orders
							(1)Amendment of
				ordersIf, after providing an opportunity for an informal hearing
				under subsection (c), the Secretary determines that there is a reasonable
				probability that human consumption of the article that is the subject of an
				order under subsection (b) presents a threat to public health, the Secretary
				may, as the Secretary determines to be necessary—
								(A)amend the order
				under subsection (b)—
									(i)to
				require recall of the article or other appropriate action; and
									(ii)to
				specify a timetable during which the recall shall occur;
									(B)require periodic
				reports to the Secretary describing the progress of the recall; or
								(C)provide notice of
				the recall to consumers to which the article was, or may have been,
				distributed.
								(2)Vacation of
				ordersIf, after providing an opportunity for an informal hearing
				under subsection (c), the Secretary determines that adequate grounds do not
				exist to continue the actions required by the order, the Secretary shall vacate
				the order.
							(e)Remedies not
				exclusiveThe remedies authorized by this section shall be in
				addition to any other remedies that may be
				available.
						.
			5.Notification,
			 nondistribution, and recall of adulterated or misbranded eggs and egg
			 productsThe Egg Products
			 Inspection Act is amended by inserting after section 20 (21 U.S.C. 1049) the
			 following:
			
				20A.Notification,
				nondistribution, and recall of adulterated or misbranded eggs and egg
				products
					(a)Notification to
				secretary of violation
						(1)In
				generalA person (other than a household consumer) that has
				reason to believe that any egg or egg product (referred to in this section as
				an article) transported, stored, distributed, or otherwise
				handled by the person is adulterated or misbranded shall, as soon as
				practicable, notify the Secretary of the identity and location of the
				article.
						(2)Manner of
				notificationNotification under paragraph (1) shall be made in
				such manner and by such means as the Secretary may require by
				regulation.
						(b)Recall and
				consumer notification
						(1)Voluntary
				actionsOn receiving notification under subsection (a) or by
				other means, if the Secretary finds that an article is adulterated or
				misbranded and that there is a reasonable probability that human consumption of
				the article would present a threat to public health (as determined by the
				Secretary), the Secretary shall provide all appropriate persons (as determined
				by the Secretary), that transported, stored, distributed, or otherwise handled
				the article with an opportunity—
							(A)to cease
				distribution of the article;
							(B)to notify all
				persons that transport, store, distribute, or otherwise handle the article, or
				to which the article has been transported, sold, distributed, or otherwise
				handled, to cease immediately distribution of the article;
							(C)to recall the
				article;
							(D)in consultation
				with the Secretary, to provide notice of the finding of the Secretary to all
				consumers to which the article was, or may have been, distributed; or
							(E)to notify State
				and local public health officials.
							(2)Mandatory
				actionsIf the appropriate person referred to in paragraph (1)
				does not carry out the actions described in that paragraph with respect to an
				article within the time period and in the manner prescribed by the Secretary,
				the Secretary—
							(A)shall require the
				person—
								(i)to
				immediately cease distribution of the article; and
								(ii)to immediately
				make the notification described in paragraph (1)(B); and
								(B)may take control
				or possession of the article.
							(3)Notice to
				consumers and health officialsThe Secretary shall, as the Secretary
				determines to be necessary, provide notice of the finding of the Secretary
				under paragraph (1) to consumers to which the article was, or may have been,
				distributed and to appropriate State and local health officials.
						(4)Nondistribution
				by notified personsA person that transports, stores,
				distributes, or otherwise handles the article, or to which the article has been
				transported, sold, distributed, or otherwise handled, and that is notified
				under paragraph (1)(B) or (2)(B) shall cease immediately distribution of the
				article.
						(5)Availability of
				records to secretaryEach appropriate person referred to in
				paragraph (1) that transported, stored, distributed, or otherwise handled an
				article shall make available to the Secretary information necessary to carry
				out this subsection, as determined by the Secretary, regarding—
							(A)persons that
				transport, store, distribute, or otherwise handle the article; and
							(B)persons to which
				the article has been transported, sold, distributed, or otherwise
				handled.
							(c)Informal
				hearings on orders
						(1)In
				generalThe Secretary shall provide a person subject to an order
				under subsection (b) with an opportunity for an informal hearing (in accordance
				with such rules or regulations as the Secretary shall prescribe) on—
							(A)the actions
				required by the order; and
							(B)any reasons why
				the article that is the subject of the order should not be recalled.
							(2)Timing of
				hearingsThe Secretary shall hold a hearing under paragraph (1)
				as soon as practicable, but not later than 2 business days, after the date of
				issuance of the order.
						(d)Post-hearing
				recall orders
						(1)Amendment of
				ordersIf, after providing an opportunity for an informal hearing
				under subsection (c), the Secretary determines that there is a reasonable
				probability that human consumption of the article that is the subject of an
				order under subsection (b) presents a threat to public health, the Secretary
				may, as the Secretary determines to be necessary—
							(A)amend the order
				under subsection (b)—
								(i)to
				require recall of the article or other appropriate action; and
								(ii)to specify a
				timetable during which the recall shall occur;
								(B)require periodic
				reports to the Secretary describing the progress of the recall; or
							(C)provide notice of
				the recall to consumers to which the article was, or may have been,
				distributed.
							(2)Vacation of
				ordersIf, after providing an opportunity for an informal hearing
				under subsection (c), the Secretary determines that adequate grounds do not
				exist to continue the actions required by the order, the Secretary shall vacate
				the order.
						(e)Remedies not
				exclusiveThe remedies authorized by this section shall be in
				addition to any other remedies that may be
				available.
					.
		6.Notification,
			 nondistribution, and recall of adulterated or misbranded foodsChapter III of the Federal, Food, Drug, and
			 Cosmetic Act (21 U.S.C. 331 et seq.) is amended by inserting after section 304
			 the following:
			
				304A.Notification,
				nondistribution, and recall of adulterated or misbranded foods
					(a)Notification to
				secretary of violation
						(1)In
				generalA person (other than a household consumer) that has
				reason to believe that any food (referred to in this section as an
				article) transported, stored, distributed, or otherwise handled
				by the person is adulterated or misbranded shall, as soon as practicable,
				notify the Secretary of the identity and location of the article.
						(2)Manner of
				notificationNotification under paragraph (1) shall be made in
				such manner and by such means as the Secretary may require by
				regulation.
						(b)Recall and
				consumer notification
						(1)Voluntary
				actionsOn receiving notification under subsection (a) or by
				other means, if the Secretary finds that an article is adulterated or
				misbranded and that there is a reasonable probability that human consumption of
				the article would present a threat to public health (as determined by the
				Secretary), the Secretary shall provide all appropriate persons (as determined
				by the Secretary), that transported, stored, distributed, or otherwise handled
				the article with an opportunity—
							(A)to cease
				distribution of the article;
							(B)to notify all
				persons that transport, store, distribute, or otherwise handle the article, or
				to which the article has been transported, sold, distributed, or otherwise
				handled, to cease immediately distribution of the article;
							(C)to recall the
				article;
							(D)in consultation
				with the Secretary, to provide notice of the finding of the Secretary to all
				consumers to which the article was, or may have been, distributed; or
							(E)to notify State
				and local public health officials.
							(2)Mandatory
				actionsIf the appropriate person referred to in paragraph (1)
				does not carry out the actions described in that paragraph with respect to an
				article within the time period and in the manner prescribed by the Secretary,
				the Secretary—
							(A)shall require the
				person—
								(i)to
				immediately cease distribution of the article; and
								(ii)to
				immediately make the notification described in paragraph (1)(B); and
								(B)may take control
				or possession of the article.
							(3)Notice to
				consumers and health officialsThe Secretary shall, as the Secretary
				determines to be necessary, provide notice of the finding of the Secretary
				under paragraph (1) to consumers to which the article was, or may have been,
				distributed and to appropriate State and local health officials.
						(4)Nondistribution
				by notified personsA person that transports, stores,
				distributes, or otherwise handles the article, or to which the article has been
				transported, sold, distributed, or otherwise handled, and that is notified
				under paragraph (1)(B) or (2)(A)(ii) shall cease immediately distribution of
				the article.
						(5)Availability of
				records to secretaryEach appropriate person referred to in
				paragraph (1) that transported, stored, distributed, or otherwise handled an
				article shall make available to the Secretary information necessary to carry
				out this subsection, as determined by the Secretary, regarding—
							(A)persons that
				transport, store, distribute, or otherwise handle the article; and
							(B)persons to which
				the article has been transported, sold, distributed, or otherwise
				handled.
							(c)Informal
				hearings on orders
						(1)In
				generalThe Secretary shall provide a person subject to an order
				under subsection (b) with an opportunity for an informal hearing (in accordance
				with such rules or regulations as the Secretary shall prescribe) on—
							(A)the actions
				required by the order; and
							(B)any reasons why
				the article that is the subject of the order should not be recalled.
							(2)Timing of
				hearingsThe Secretary shall hold a hearing under paragraph (1)
				as soon as practicable, but not later than 2 business days, after the date of
				issuance of the order.
						(d)Post-hearing
				recall orders
						(1)Amendment of
				ordersIf, after providing an opportunity for an informal hearing
				under subsection (c), the Secretary determines that there is a reasonable
				probability that human consumption of the article that is the subject of an
				order under subsection (b) presents a threat to public health, the Secretary
				may, as the Secretary determines to be necessary—
							(A)amend the order
				under subsection (b)—
								(i)to
				require recall of the article or other appropriate action; and
								(ii)to specify a
				timetable during which the recall shall occur;
								(B)require periodic
				reports to the Secretary describing the progress of the recall; or
							(C)provide notice of
				the recall to consumers to which the article was, or may have been,
				distributed.
							(2)Vacation of
				ordersIf, after providing an opportunity for an informal hearing
				under subsection (c), the Secretary determines that adequate grounds do not
				exist to continue the actions required by the order, the Secretary shall vacate
				the order.
						(e)Remedies not
				exclusiveThe remedies authorized by this section shall be in
				addition to any other remedies that may be
				available.
					.
		
